Citation Nr: 0312411	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-12 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for comedonal and 
cystic acne, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO increased the rating for the veteran's service 
connected skin condition to 10 percent disabling from March 
30, 2000.  The Board rendered a decision on the matter in 
July 2001 and the veteran appealed.  


REMAND

By order dated in October 2002 the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand, and vacated that part of the Board's decision that 
denied an increased evaluation for comedonal and cystic acne.  
The joint motion to remand indicates that a remand to the 
Board was required because the Board's prior decision 
reflected an inadequate discussion of the severity of the 
appellant's disability as shown by the medical evidence.  

The RO evaluated the veteran's skin disability as 10 percent 
disabling under Diagnostic Code 7806, 38 C.F.R. § 4.118.  
During the pendency of this claim this regulatory provision 
was substantially changed.   See 67 Fed. Reg. 49590 (July 31, 
2002)(effective August 30, 2002).  Pursuant to these new 
regulatory changes, a 30 percent evaluation is warranted if 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent evaluation is 
warranted if more than 40 percent of the entire body or more 
than 40 percent of the exposed areas are affected; or there 
is constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Given these new regulatory 
criteria for evaluating a skin disability, combined with the 
absence of adequate evidence in the claims files by which to 
assess the disability under the new criteria, additional 
development in the form of a VA examination addressing the 
new criteria, is warranted.  Further, the veteran must be 
provided notice of these new regulations and given the 
opportunity to present additional evidence in light of the 
amendments.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board notes that subsequent to the Court's order in this 
matter, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans vs. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  Consequently, a remand 
to accomplish the additional development referenced above is 
in order.  

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be afforded a VA 
examination by a qualified examiner to 
re-evaluate the severity of his skin 
disability.  The examiner should be 
provided a copy of the claims file and 
should review the claims file paying 
particular attention to the previous VA 
examination in May 2000 and the letter 
from D.K., M.D. dated in March 2000.  The 
examiner should reevaluate the severity 
of the veteran's skin disability under 
the old and new versions of Diagnostic 
Code 7806, 38 C.F.R. § 4.118.  In this 
regard, using the version of Diagnostic 
Code 7806 in effect prior to August 2002 
as guidance, the examiner should note 
whether the veteran's skin disability is 
accompanied by constant exudation or 
itching, extensive lesions, marked 
disfigurement, ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is 
exceptionally repugnant.  Using the 
version of Diagnostic Code 7806 in effect 
after August 2002 as guidance, the 
examiner should indicate whether 20 to 40 
percent of the entire body or 20 to 40 
percent of the exposed areas are 
affected; or whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs is required for 
six weeks or more over the past 12 month 
period.  Any tests or studies deemed 
necessary by the examiner should be 
accomplished.  

2.  The RO should review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

3.  The RO should assure that the veteran 
is notified of the amendments to the 
regulations governing evaluation of skin 
disorders, which were made effective on 
August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  The veteran should be given 
opportunity to respond to the SSOC.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


